Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered April 25, 1990, convicting defendant after a jury trial of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of imprisonment of 6 to 12 years, unanimously affirmed, without costs.
The trial court did not err by summarily denying counsel’s motion to be relieved on the ground that defendant had threatened him. Insofar as Matter of Legal Aid Socy. v Rothwax (69 AD2d 801), relied on by defendant, holds that a defendant is entitled to unfettered, zealous representation, it is factually and procedurely inapposite, in that the transcript of the hearing and trial herein, and counsel’s papers in support of his omnibus motion established that counsel was competent (see, People v Medina, 44 NY2d 199, 207). In any event, the record does not show that defendant had irreconcilable differences with counsel (People v Sides, 75 NY2d 822). Rather, it shows that defendant was upset because the court refused to approve a plea bargain that defendant had earlier rejected. We have considered the arguments contained in defendant’s pro se supplemental brief and find them to be *428without merit. Concur — Sullivan, J. P., Kupferman, Ross, Smith and Rubin, JJ.